UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1400


CORRY D. SEARLES,

             Plaintiff - Appellant,

             v.

LIBERTY INS. CORP.; GREG EVANS,

             Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, District Judge. (2:17-cv-00143-MSD-RJK)


Submitted: May 23, 2017                                           Decided: May 25, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Corry D. Searles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Corry D. Searles appeals the district court’s order dismissing his civil action as

barred by the statute of limitations. On appeal, we confine our review to the issues raised

in the Appellant’s brief. See 4th Cir. R. 34(b). Because Searles’ informal brief does not

challenge the basis for the district court’s disposition, Searles has forfeited appellate

review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th

Cir. 2004). Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2